A suit was instituted to enjoin working of timber for turpentine purposes, and for an accounting. A demurrer to the petition was sustained, and the action dismissed. At the instance of the plaintiff a bill of exceptions was duly certified by the judge, thus carrying the case to the Supreme Court. After that certification the defendants presented to the judge a petition alleging that after the hearing of the case on demurrer the plaintiffs had materially changed the petition, and prayed for the grant of an order directing the clerk to transmit to the Supreme Court a copy of the petition as passed on by the judge. The judge heard evidence, on which he found that the petition *Page 730 
had been changed, and thereupon he ordered the clerk to transmit to the Supreme Court a copy of the petition as it was presented to him. The plaintiffs sued out a bill of exceptions, assigning error on the last-mentioned order of the judge. Held:
1. The order of the judge was mere direction to the clerk in relation to discharge of his ministerial duties (see Watson
v. Equitable Mortgage Co., 129 Ga. 50, 58 S.E. 473), and was not such final judgment within the meaning of the Code, § 6-701, or the grant or refusal of an injunction under § 6-903, as would authorize a writ of error carrying the case to the Supreme Court.
2. On the merits of the case, the judgment of the trial court was affirmed in Beecher v. Carter, 189 Ga. 234
(5 S.E.2d 648).
Writ of error dismissed. All the Justicesconcur.
                       No. 13102. MARCH 12, 1940.